In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated March 20, 2006, which denied his motion for leave to renew and reargue his prior motion to restore the action to the trial calendar, which had been determined in an order of the same court dated September 26, 2005.
Ordered that the appeal from so much of the order as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The Supreme Court properly denied that branch of the plaintiffs motion which was for leave to renew. Even assuming that the new facts presented by the plaintiff in his request for leave to renew were sufficient to establish that he sustained a serious injury, restoration of this action was not warranted given the absence of a reasonable excuse for the default and a meritorious claim as to liability (see Brooks v Haidt, 30 AD3d 365 [2006]; Rubenbauer v Mekelburg, 22 AD3d 826, 827 [2005]).
The plaintiff’s remaining contentions are without merit. Schmidt, J.E, Krausman, Goldstein, Covello and Angiolillo, JJ., concur.